Case: 21-10714      Document: 00516160168           Page: 1     Date Filed: 01/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         January 10, 2022
                                   No. 21-10714
                                                                          Lyle W. Cayce
                                 Summary Calendar                              Clerk


   United States of America,

                                                                Plaintiff—Appellee,

                                        versus

   James L. Rudzavice,

                                                            Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:07-CR-138-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          James L. Rudzavice, federal prisoner # 36844-177, appeals the district
   court’s denial of his motion to dismiss his criminal case for lack of jurisdiction
   under the Federal Rules of Civil Procedure. Rudzavice’s motion in the
   district court was “an unauthorized motion which the district court was


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10714        Document: 00516160168         Page: 2    Date Filed: 01/10/2022




                                     No. 21-10714


   without jurisdiction to entertain. Thus, he has appealed from the denial of a
   meaningless, unauthorized motion.” United States v. Early, 27 F.3d 140, 142
   (5th Cir. 1994).
          The motion to dismiss in the district court and this appeal from its
   denial both lack arguable merit. Accordingly, the appeal is DISMISSED
   AS FRIVOLOUS. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
   5th Cir. R. 42.2. Rudzavice is WARNED that additional frivolous
   filings in this court or the district court will result in monetary sanctions and
   limits on his access to this court and any court subject to this court’s
   jurisdiction.




                                          2